Citation Nr: 1120218	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  05-00 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to March 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  There are 4 folders which were developed in this case, which makes its progress somewhat difficult to follow.  However, a review of the folders shows that the issue is properly before the Board and that it is the only remaining issue.  

In July 2008, the Board denied service connection for eczematous dermatitis and remanded the claim for service connection for sinusitis.  Following the development requested by the Board, the RO granted service connection for chronic rhinosinusitis in December 2008.  The Veteran was notified of the grant in December 2008.  He had previously been notified as to ratings and effective dates in January 2008.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, he did not appeal any aspect of the ratings or effective dates.  Thus, no part of that remanded issue remains in appellate status.  

In January 2010, the Board denied service-connection for residuals of a toe injury and remanded the claim for service-connection for a bilateral hearing loss disability.  The examination requested by the Board was done in March 2010 and a medical opinion was provided.  In as much as the development requested in the Board's 2010 remand has been accomplished, the Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The Veteran does not have a bilateral hearing loss as the result of disease or injury during his active service.  

2.  A sensorineural hearing loss was not manifested within the first post service year.  



CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by active military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In a letter dated in July 2005 the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The initial notice letter was provided before the adjudication of his claim in September 2005.  The July 2005 letter did not provide information regarding potential ratings and effective dates, but that was provided in a separate notice that accompanied the statement of the case in January 2008.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records have been obtained.  His available post-service treatment records have also been obtained.  The Veteran has had a VA examination and a medical opinion has been obtained.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Criteria

In order to establish service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2010); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

What constitutes a hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  

A sensorineural hearing loss may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In this case, there is no competent evidence that a sensorineural hearing loss was manifest to any degree within the first year after the Veteran completed his active service.  



Discussion

On examination for service, in December 1963, the Veteran's ears and drums were normal.  Audiometric testing was done using American Standards Association (ASA) criteria.  Those criteria are no longer used by the services or VA.  Converted to the currently used International Standards Organization (ISO) standards audiometric testing in December 1963 showed pure tone thresholds, in decibels, were as follows:




HERTZ


500
1000
2000
4000
RIGHT
25
20
15
5
LEFT
25
15
15
5

Audiometric testing in February 1964 showed the following pure tone thresholds, in decibels, converted to ISO standards.  




HERTZ


500
1000
2000
4000
RIGHT
5
0
10
0
LEFT
10
0
10
10

The service treatment records do not document any complaints, findings, or diagnoses involving the Veteran's ears or hearing.  

On examination for separation from service, in February 1966, the Veteran reported that he did not have a hearing loss.  Examination showed his ears and drums were normal.  The area for the audiometer test had zeros written over the right and left at frequencies of 500, 1000, 2000, and 4000 Hertz.  

Following service, almost 30 years passed without any medical confirmation of a hearing loss or ear symptomatology.  

In July 1995, the Veteran was hospitalized for his cardiovascular symptoms.  There was an extensive report including a detailed history and physical examination.  The history did not include any ear or hearing loss complaints.  On physical examination, the Veteran's ears were clear.  

The earliest record of ear symptoms comes from a private hospital and is dated in January 1996.  It shows the Veteran complained of a headache, nausea, and left ear pain.  Examination disclosed acute sinusitis and left otitis externa.  Treatment was recommended.  Private clinical notes from J. V. C., M.D., reflect that when the Veteran was seen in March 1996, examination of his head, eyes, ears, nose, and throat (HEENT) showed the mucous membranes of his nose were still injected and swollen.  There was no report of continued ear symptoms or ear diagnosis.  Subsequent notes variously show that HEENT findings were clear or that mucous membranes of his nose were symptomatic and did not note any ear symptoms.  In November 1998, it was specifically noted that the ear canals were clear.  

In May 2000, Dr. J. V. C. noted a complaint that the Veteran had right ear pain on and off for the past 2 weeks.  The right tympanic membrane was slightly injected and the canal was tender, slightly injected, and swollen.  The left tympanic membrane was clear, but the canal was slightly tender.  The assessment was acute otitis media with externa.  An antibiotic was recommended.  When seen for recheck, later that month, there were no ear complaints or findings.  A note dated in March 2001 specifically states that his ears were clear.  

A private clinical note, dated in June 2001, shows the Veteran complained of right ear pain.  On examination, the left ear was normal.  The right ear showed swelling and exudate with erythema and exudate in the canal.  The tympanic membranes were poorly visualized but appeared to be clear.  The diagnosis was otitis externa and medication was recommended.  The Veteran was subsequently seen several times in 2001, without ear complaints or findings.  

In February 2002, it was reported that his HEENT were clear.  A few days later the Veteran complained that he was getting a cold.  Nasal mucosa were injected and swollen.  Tympanic membranes were clear.  There were no ear complaints or findings.  The private clinical notes followed the Veteran through October 2003.  They did not report and complaints, findings or diagnoses of an ear disorder or hearing loss.  

In November 2003, the Veteran sought VA medical care for his various problems.  He was given a comprehensive examination.  There were no ear or hearing loss complaints.  Tympanic membranes were visible without scarring.  There was no hearing loss diagnosis.  

On VA outpatient follow-up examination, in May 2004 and May 2005, there were no ear or hearing complaints.  It was reported that there was no ear trouble.  Examination showed normal exterior, tympanic membranes, and canals.  

In a statement dated in June 2005, the Veteran claimed service-connection for a hearing loss.  He stated that he worked around loud equipment in service and felt the noise exposure caused a hearing loss.  

Records from a private ear, nose and throat (ENT) specialist, S. M. O., M.D., show he began treating the Veteran in December 2004 for nasal symptoms, without ear or hearing complaints.  A June 2005 note shows the Veteran also had a complaint of hearing loss, which he thought was related to his Vietnam exposure.  He told the doctor that the hearing loss had been present for many years.  He said he had been around hand grenades and other explosions and was near an airfield during his service in Vietnam.  Some wax and hair were cleaned from the ear canal.  The tympanic membranes were clear.  Audiometric examination showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
65
70
LEFT
20
15
50
70
75

Speech audiometry revealed speech recognition ability of 100 percent in the right ear at 55 decibels and 84 percent in the left ear at 60 decibels.  Dr. S. M. O. interpreted the audiometric findings as showing a sloping high frequency sensorineural hearing loss in each ear, which was relatively symmetric.  The Veteran was considered to be a candidate for hearing aids.  

In his February 2008 substantive appeal, the Veteran explained that his job in Vietnam involved unloading ships.  He stated that it was very noisy and there was no hearing protection.  He and his co-workers had to yell at each other to be heard above the noise.  The noise was continuous.  After service, he found he could not stand to be around noise.  He always felt it was from noise he was exposed to in service.  

As requested in the Board remand, a VA audio examination was provided in February 2010.  The claims folder and medical records were reviewed.  The Veteran complained of hearing loss and tinnitus in both ears.  He told of noise exposure to firearms during basic training.  He subsequently had exposure to aircraft noise while training with an airborne unit.  In Vietnam, he worked unloading ships and was exposed to noise from cranes and other cargo moving equipment.  No hearing protection was used.  Following service, he worked as a gutter and sheet metal worker for 11/2 years and at a carpet mill for a year.  He was a church custodian for over 30 years, with duties including lawn care.  Tinnitus was said to be bilateral and constant, having an onset 5 to 10 years earlier.  Audiologic evaluation showed pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
20
20
45
65
90
55
LEFT
20
20
45
60
70
48.75

Speech audiometry revealed speech recognition ability of 78 percent in the right ear and of 54 percent in the left ear.  Otoscopy of both ears was unremarkable.  Tympanometry was within normal limits, bilaterally.  It was concluded that pure tone air and bone conduction audiometry indicated borderline normal hearing sensitivity at 500 Hertz sloping to a severe sensorineural hearing loss in the right ear and a profound hearing loss in the left ear.  Speech reception scores agreed with pure tone audiometry indicating good test reliability.  The diagnosis was sensorineural high frequency hearing loss bilaterally and bilateral subjective tinnitus.  The tinnitus was as likely as not associated with the hearing loss.  

The examiner reviewed the records and provided an opinion.  He noted that the hearing tests in December 1963 and February 1964 showed normal hearing.  At the time of the separation examination, the Veteran reported no problems with his hearing.   The hearing test was all zeros, indicating the test was performed incorrectly, if at all.  If performed, it indicated at least normal hearing in the better ear.  It was noted that a fee basis examination in late 2009 was consistent with the current examination.  The examiner expressed the opinion that it was less likely than not (less than 50/50 probability) that the hearing loss was caused by or a result of in-service events.  The examiner explained that the opinion was based on a lack of hearing/auditory problems reported at separation examination and a lack of eardrum perforations.  In addition, the Veteran reported notable occupational noise exposure that might be responsible for his hearing loss.  Lastly, he reported that his hearing loss and tinnitus complaints did not start until 5 to 10 years ago.  Noise exposure damage to his auditory structures in service would have been evidenced during or shortly following service.  There was no evidence for delayed onset military noise exposure hearing loss on the magnitude of 30 plus years.  

Conclusion

As a lay witness, the Veteran is competent to report what he actually experienced.  See 38 C.F.R. § 3.159(a) (2010).  He is competent to report noise exposure in service.  Moreover, there is no reason to doubt that exposure.  Thus, the Board finds the Veteran's report of noise exposure in service to be competent and credible.  The Veteran is also competent to report that he has experienced a continuing hearing loss since service.  However, in relation for a claim for a crushed toe, in an August 2005 statement, the Veteran confessed that due to memory problems he did not actually remember which toe was crushed.  If a claimant cannot remember a specific injury, it seems unlikely that he could actually remember the onset of a hearing loss.  Moreover, only a year and a half after service, the Veteran spent a year working in a carpet mill, which is a noisy environment.  After that he worked as a custodian, regularly using a lawn mower without ear protection, for over 30 years.  Additionally, the first ear complaints were in 1996 and were related to infections, without hearing loss complaints.  The earliest hearing loss complaints were recorded in 2005, over 38 years after the Veteran completed his active service.  Evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, the Board finds that while the Veteran is competent to report a continuing hearing loss beginning in service, that report is not credible.  

The Veteran's claim is supported by a note from Dr. S. M. O.  The doctor made the first notation of the Veteran's hearing loss complaints in June 2005.  The Veteran told the doctor that a hearing loss had been present for many years.  The Veteran reported that he had been around grenades and other explosions and was near an airfield during Vietnam.  There is nothing about noise exposure while unloading ships.  This history is information provided by the Veteran and recorded by the doctor.  Evidence which is information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute "competent medical evidence."  LeShore v. Brown, 8 Vet App 406, 409 (1995).  This note from Dr. S. M. O. simply repeats a history provided by the Veteran.  It does not provide a medical opinion as to whether it is as likely as not that the current hearing loss began in service.  It does not address the post service noise exposure.  Most importantly, it does not contain any explanation, which is the heart of an opinion.  Thus, the Board finds that the clinical note from Dr. S. M. O. is merely a restatement of the history provided by the Veteran and it is not a medical opinion connecting the current hearing loss to service.  

The recent medical examination and opinion considered the claims file, including the service treatment records, and the Veteran's recent medical records.  The examiner explained the reasons for his conclusion.  These reasons are adequate and take into consideration problems such as the reported separation audiometric examination.  Consequently, the Board finds it is the only competent medical opinion on the question of etiology.  This opinion, along with the supporting medical records, form the preponderance of evidence in this case.  It outweighs the Veteran's claim of having a hearing loss since service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).    


ORDER

Service connection for a bilateral hearing loss is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


